                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RONALD MORRELL,

     Petitioner,             Civil No. 2:17-CV-10961
                             HONORABLE GEORGE CARAM STEEH
v.                           UNITED STATES DISTRICT JUDGE

DEWAYNE BURTON,

     Respondent,
_________________________________/
        OPINION AND ORDER DENYING THE MOTION FOR
      RECONSIDERATION AND DENYING A CERTIFICATE OF
                       APPEALABILITY

     On January 6, 2020, this Court issued an opinion and order granting

petitioner a writ of habeas corpus on his claim that the judge had violated

his Sixth Amendment rights by using factors that had not been submitted to

the jury to score his sentencing guidelines. This Court denied petitioner

habeas relief on his remaining claims and denied him a certificate of

appealability. See Morrell v. Burton, No. 2:17-CV-10961, 2020 WL 59700

(E.D. Mich. Jan. 6, 2020). Petitioner has filed a motion for reconsideration.

For the reasons stated below, the motion for reconsideration is DENIED

     U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (g) allows a party to file a motion

for reconsideration. However, a motion for reconsideration which presents

the same issues already ruled upon by the court, either expressly or by

                                      1
reasonable implication, will not be granted. Ford Motor Co. v.

Greatdomains.com, Inc., 177 F. Supp. 2d 628, 632 (E.D. Mich. 2001). A

motion for reconsideration should be granted if the movant demonstrates a

palpable defect by which the court and the parties have been misled and

show that correcting the defect will lead to a different disposition of the

case. See DirecTV, Inc. v. Karpinsky, 274 F. Supp. 2d 918, 921 (E.D. Mich.

2003).

      In the present case, petitioner has made a number of lengthy

arguments in support of his motion for reconsideration. All of these

arguments were considered by this Court, however, either expressly, or by

reasonable implication, when the Court denied petitioner habeas relief on

his remaining claims and declined to issue a certificate of appealability.

      Petitioner’s motion for reconsideration will therefore be denied,

because petitioner is merely presenting issues which were already ruled

upon by this Court, either expressly or by reasonable implication, when the

Court denied petitioner habeas relief on his remaining claims and declined

to issue a certificate of appealability. See Hence v. Smith, 49 F. Supp. 2d

549, 553 (E.D. Mich. 1999).

      A certificate of appealability is required to appeal the denial of a

motion for reconsideration in a habeas case. See e.g. Amr v. U.S., 280 F.

                                       2
App’x. 480, 486 (6th Cir. 2008). This Court will deny petitioner a certificate

of appealability, because jurists of reason would not find this Court’s

resolution of petitioner’s motion for reconsideration to be debatable.

                                   ORDER

      Based upon the foregoing, IT IS ORDERED that:

      (1) the motion for reconsideration (ECF No. 30) is DENIED.

      (2) Petitioner is DENIED a certificate of appealability.



January 22, 2020                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                       3
